         Case 1:20-cv-00445-DAD-BAM Document 32 Filed 08/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   BONNIE KRIEGER,                                   Case No. 1:20-cv-00445-DAD-BAM

10                  Plaintiff,                         ORDER TO SHOW CAUSE RE ATTORNEY
                                                       KRISTI WOOD FOR UNAUTHORIZED
11          v.                                         PRACTICE OF LAW BEFORE THIS COURT

12   C R BARD INCORPORATED, et al.,
                                                       FOURTEEN (14) DAY DEADLINE
13                  Defendants.

14

15        On March 26, 2020, this case was transferred to this Court from the United States District
16 Court for the District of Arizona. (Doc. No. 6.) On July 22, 2020, counsel Kristi Wood

17 appeared at the Initial Scheduling Conference on behalf of Plaintiff Bonnie Krieger

18 (“Plaintiff”). (Doc. No. 25.) Ms. Wood submitted a pro hac vice application on July 22, 2020,

19 after the Initial Scheduling Conference had concluded. (Doc. No. 24.) On July 22, 2020, the
20 Court denied Ms. Wood’s pro hac vice application without prejudice. (Doc. No. 28.)

21        Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
22 to and continuing membership in the Bar of this Court are limited to attorneys who are active

23 members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for

24 admission must present to the Clerk a Petition by Attorney for Admission to Practice before the

25 Eastern District which complies with the requirements of Local Rule 180(a).

26        Attorneys who are not active members in good standing of the State Bar of California
27 may, upon application and in the discretion of the Court, be permitted to appear and participate

28


                                                   1
          Case 1:20-cv-00445-DAD-BAM Document 32 Filed 08/06/20 Page 2 of 2


 1 in a particular case pro hac vice. Id. at 180(b)(2). Pursuant to Local Rule 180(d),

 2         “The Court may order any person who practices before it in violation of [Local
 3         Rule 180] to pay an appropriate penalty that the Clerk shall credit to the Court’s
           Nonappropriated Fund. Payment of such sum shall be an additional condition of
 4         admission or reinstatement to the Bar of this Court or to practice in this Court.”

 5 L.R. 180(d). Local Rule 110 further provides that counsel or a party’s failure to comply with

 6 the Local Rules or with any order of the Court may be grounds for imposition of any and all

 7 sanctions authorized by statute or Rule or within the inherent power of the Court. Id. at 110.

 8         According to Ms. Wood’s previous pro hac vice application, she is not a member of the

 9 State Bar of California. A review of the docket and Court records indicates that Ms. Wood has

10 not refiled an application for admission to practice pro hac vice despite appearing and

11 participating in this matter on Plaintiff’s behalf.

12         Accordingly, Kristi Wood is HEREBY ORDERED to SHOW CAUSE for failure to

13 comply with the Local Rules and for unauthorized practice of law before the Court. Ms. Wood

14 shall file a written response to this order to show cause within fourteen (14) days of service of

15 this order. Ms. Wood may also comply with this order by filing an application for admission to

16 practice pro hac vice, paying the applicable fee, and registering for CM/ECF. The Clerk of

17 Court is further directed to serve a copy of this order on Kristi Wood at the offices of Martin

18 Baughman, 3141 Hood Street, Suite 600, Dallas, TX 75219.

19         Failure to respond to this order to show cause may result in the imposition of sanctions.

20
     IT IS SO ORDERED.
21

22     Dated:    August 6, 2020                              /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                    2
